Citation Nr: 0119475	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had honorable active service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's disabilities for pension purposes, based on 
the evidence of record, include hypertension, rated as 10 
percent disabling; degenerative joint disease of the cervical 
spine, rated as 10 percent disabling; and back strain with 
degenerative joint disease, rated as 20 percent disabling.  
The combined disability rating is no more than 40 percent.

3.  The veteran is 51 years old; has a GED, and he has work 
experience as a laborer.  He reported that he last worked in 
1994 as a forklift operator.  

4.  The veteran's disabilities, collectively no more than 40 
percent disabling, are not productive of total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities do not permanently 
preclude him from engaging in substantially gainful 
employment.



CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations in connection with his current claim, as well as 
obtained relevant treatment records.  The Statement of the 
Case provided to the veteran informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  The Board also notes that the 
veteran was scheduled for additional VA examinations on at 
least two occasions, and that the veteran failed to report 
for the examinations.  As such, the Board finds that the duty 
to assist was satisfied, and the Board will proceed with a 
disposition on the merits.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").

The veteran essentially contends that he is eligible for 
nonservice-connected pension benefits.  According to the law, 
nonservice-connected pension benefits are generally available 
for a qualifying veteran of a period of war if he or she is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of his or her own 
willful misconduct.    See 38 U.S.C.A. § 1521(a) (West 1991).  
A veteran is entitled to such pension benefits if the veteran 
served for 90 days or more during a period of war; if the 
veteran served during a period of war and was discharged from 
service due to a service connected disability; if the veteran 
served for a period of 90 consecutive days which began or 
ended during a period of war; or if the veteran served for a 
total of 90 days during more than one period of war.  See 
38 U.S.C.A. § 1521(j). 

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule for Rating 
Disabilities, one may establish that the veteran has a 
lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502.  This method requires 
rating each disability under the appropriate Diagnostic Code, 
and then combining the ratings to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  If a veteran suffers the permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, the veteran will be 
considered permanently and totally disabled.  See 38 C.F.R. 
§ 4.15.  Absent a combined 100 percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  See 38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be 60 percent disabling or more.  If 
there are two or more disabilities, there must be one 
disability rated as 40 percent disabling and sufficient 
additional disability to bring the combined rating to at 
least 70 percent disabling.  If the veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a 100 percent schedular evaluation for 
pension purposes.  See 38 C.F.R. §§ 4.16, 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background, and other related factors.  See 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

A permanent and total disability rating under the provisions 
of 38 C.F.R. §§ 4.15, 4.16, and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when a 
veteran, regardless of employment status, has also innocently 
acquired 100 percent disability, or where unemployable, the 
veteran has other disabilities which were innocently acquired 
and which meet the percentage requirements of 38 C.F.R. 
§§ 4.16 and 4.17, and which would render, in the judgment of 
the rating agency, the average person unable to secure or 
follow substantially gainful employment.  See 38 C.F.R. 
§ 4.17a. 

A preliminary review of the record discloses that the veteran 
is not currently service connected for any disabilities.  
However, the record contains evidence of several nonservice-
connected disabilities.  The veteran's disabilities for 
nonservice-connected disability pension purposes include 
hypertension, degenerative joint disease of the cervical 
spine, and back strain with degenerative joint disease.  

A February 1998 VA general medical examination showed that 
the veteran related a history of coronary artery disease, 
chronic alcohol abuse, and depression.  The veteran also 
related that he smokes two packs of cigarettes per day and 
drinks two to six beers per day.  Physical examination 
revealed that the veteran had a regular heart rate and rhythm 
without murmurs, gallops, or rubs.  The veteran's chest was 
clear to auscultation bilaterally and the veteran's abdomen 
was soft and nontender.  There was no evidence of 
hepatosplenomegaly, hernia, cyanosis, clubbing, or pedal 
edema.  The veteran was diagnosed with coronary artery 
disease.  A previous VA examination, dated January 1997, 
noted that the veteran's blood pressure was 140/110 sitting, 
150/108 recumbent, and 144/110 standing.  The examiner 
diagnosed the veteran with systolic and diastolic blood 
pressure elevation. 

According to the aforementioned VA examination report, the 
veteran also reported having neck pain and stiffness, with 
pain radiating to both upper extremities. The veteran also 
related a fracture of the L1 in 1997.  Physical examination 
revealed tenderness of the L1 to L5 spinous process and the 
L1 to L5 lumbar paraspinal muscles, restricted range of 
motion for flexion and rotation of the hip.  Hip flexion was 
noted to be about 60 degrees, with limited hip extension and 
rotation.  Straight leg raising was negative bilaterally.  
The examiner also noted limited neck extension, rotation, and 
lateral bending and tenderness of the cervical paraspinal 
muscles.  No radiation of pain or paresthesia with neck range 
of motion was noted.  Neurological findings found strength to 
be a 5 out of 5 bilaterally in the upper and lower 
extremities and the sensory examination to be within normal 
limits.  The diagnoses were chronic mechanical low back pain 
with no evidence of lumbosacral radiculopathy, cervical 
degenerative joint disease, symptoms suggestive of peripheral 
neuropathy, probably related to the alcoholism, coronary 
artery disease, and chronic alcohol dependence.  The examiner 
also noted that the veteran did not show any evidence of a 
personality disorder or psychiatric trait.

During the February 1998 VA spine examination, the veteran 
related that he had injured his cervical spine in 1980, a C1-
C2 fracture. The veteran also related that he has noticed 
weakness in his upper extremities with constant tingling and 
numbness, a feeling of instability of gait, and leg pain, 
which is relieved when the veteran sits down.  The examiner 
noted that the veteran was unemployed, but previously worked 
as a forklift operator.  According to the history related by 
the veteran, he was fired when he told his supervisors of his 
previous neck injury.  Examination of the cervical spine 
revealed forward flexion to 40 degrees, extension to 20 
degrees, rotation to 60 degrees, and lateral bending to 20 
degrees.  There was no tenderness along the spinous processes 
and no spasm was noted.  Examination of the lumbosacral spine 
revealed forward flexion to only 30 degrees, lateral bending 
to 15 degrees to the left and right, rotation to 15 degrees 
to the left and right, and extension to 20 degrees, all with 
pain.  The examiner also noted that the veteran had 
tenderness of the spine process from T12 to L3 with some 
paraspinal spasm.  X-rays revealed a compression fracture of 
L1 of the lumbosacral spine, otherwise unremarkable; gross 
deformity of the upper cervical spine consistent with old 
trauma, with no evidence of acute trauma; and rotation of the 
thoracic spine, otherwise unremarkable.  X-rays also showed 
that the lumbar spine was aligned normally, without evidence 
of disc space narrowing or loss of vertebral body height.  An 
MRI of the cervical spine further revealed an old odontoid 
fracture with kyphotic deformity and splaying of posterior 
elements, small central disc herniation at C3-4 without cord 
impingement or canal stenosis, and degenerative changes 
resulting in right-sided narrowing at C3-4 and left-sided 
narrowing at C6-7.  Neurological testing showed intact light 
touch distally in all distributions, anterior and posterior 
interosseous nerves were intact.  Strength was found to be 5 
out of 5 and flexion and extension, shoulder forward 
elevation and abduction, and wrist dorsiflexion were also 5 
out of 5.  No further diagnoses were noted. 

Other information relevant to the veteran's claim for 
nonservice-connected pension has been associated with the 
claims file.  Service records show that the veteran dropped 
out of high school after the ninth grade, but received a GED.  
DD-214 forms show that the veteran received honorable 
discharges for his service from May 1967 through August 1968 
and from August 1968 to August 1970.  Another DD-214 
indicates that the veteran received an "other than honorable" 
discharge for the period from August 1970 to October 1973.  A 
VA Administrative Decision, dated in June 1984, concluded 
that the veteran's service from May 2, 1967 through May 1, 
1970 was under honorable conditions, but that subsequent 
service from May 2, 1970 through October 30, 1973, by reason 
of an other than honorable discharge as a result of his 
general Court Martial, was found to be under conditions which 
are a bar to VA benefits.  Nevertheless, the veteran has 
qualifying service for purposes of determining entitlement to 
nonservice-connected disability pension benefits.  See 
38 U.S.C.A. § 1521(j).  See also 38 C.F.R. § 3.15 (2000).  
The Board also notes that a July 2001 letter from the 
veteran's representative states that the veteran is currently 
incarcerated.

The veteran's hypertension has been assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  According to Diagnostic Code 7101, a 
10 percent disability evaluation is warranted where diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or the individual has a history of 
diastolic pressure of 100 or more and requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For the next higher 20 percent disability 
evaluation, diastolic pressure must be predominantly 110 or 
more or systolic pressure must be 200 or more.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence regarding the veteran's nonservice-connected 
hypertension, the Board finds that the veteran's disability 
picture is most consistent with the currently assigned 10 
percent disability evaluation.  The objective evidence of 
record does not show that the veteran has diastolic pressure 
that was predominantly 110 or more.  No blood pressure 
readings were noted at the veteran's February 1998 
examination, but the January 1997 VA examination showed that 
the veteran only had diastolic pressure of 100, 108, and 110, 
which cannot be said to be "predominantly" 110 or more.  As 
such, a 20 percent disability evaluation for hypertension is 
not warranted.

In addition, the veteran has been diagnosed with degenerative 
joint disease of the cervical spine, which was assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 indicates that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved, in this case Diagnostic Code 5290.  Under 
Diagnostic Code 5290, a 10 percent disability evaluation is 
assigned for slight limitation of motion of the cervical 
spine and a 20 percent disability evaluation is assigned for 
moderate limitation of motion of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

In this case, the objective clinical evidence of record shows 
that the veteran does not have tenderness or spasm on motion 
of the cervical spine.  With the exception of the pain that 
the veteran experiences, the VA examination reports show 
little in the way of findings that would warrant a 20 percent 
disability rating.   In that regard, the Board notes that the 
most recent range of motion studies of record reveal 
bilateral rotation to 60 degrees, flexion to 40 degrees, and 
extension to 20 degrees.  Moreover, there was no radiation of 
pain or paresthesia with neck range of motion. Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.   

Additionally, the veteran was diagnosed with back strain with 
degenerative joint disease, which is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 20 percent disability evaluation is warranted under 
Diagnostic Code 5293 for moderate intervertebral disc 
syndrome with recurring attacks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 30 percent disability evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Id.

In this case, the objective clinical evidence of record does 
not show that the veteran has severe intervertebral disc 
syndrome to warrant a 30 percent disability evaluation under 
Diagnostic Code 5293.  With the exception of the back pain 
and numbness the veteran experiences, the medical evidence of 
record shows little in the way of abnormal neurological 
findings that would warrant a 30 percent disability 
evaluation.  The range of motion was no more than moderately 
limited.  The veteran had flexion to 30 degrees, extension to 
20 degrees, rotation to 15 degrees, and lateral bending to 15 
degrees.  Moreover, the paraspinal spasm was noted as being 
slight.  And, while the veteran was noted as having 
significant stiffness in his spine, the lumbar spine is 
aligned and there was no evidence of disk space narrowing or 
loss of vertebral body height upon x-ray.  In addition, 
strength and sensation were intact.  As such, the Board does 
not believe that an evaluation in excess of 20 percent under 
Diagnostic Code 5293 is warranted.

The Board also observes that the veteran failed to report for 
additional VA examinations, which presumably would have 
resulted in additional findings relevant to the issue of 
whether the veteran had any additional nonservice-connected 
disabilities or whether the veteran was entitled to a higher 
evaluation for those disabilities which were already of 
record.  As such, the evidence of record indicates that the 
veteran has hypertension, degenerative joint disease of the 
cervical spine, and back strain with degenerative joint 
disease.  With regard to these disorders, as discussed above, 
the Board finds that ratings of 10 percent for hypertension, 
10 percent for degenerative joint disease of the cervical 
spine, and 20 percent for back strain with degenerative joint 
disease are warranted.  Therefore, the Board finds that the 
veteran's combined disability rating is 40 percent.  See 
38 C.F.R. § 4.25.

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total combined 
evaluation is not greater than 40 percent.  In short, the 
veteran's disability is clearly not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 51 years old, has a GED, and has work 
experience as a laborer.  He last worked in 1994 as a 
forklift operator. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the veteran's limited 
educational history, as well as his employment history, which 
consists primarily of labor-related positions.  The Board 
also acknowledges the veteran's complaints of back and neck 
pain, as well as his reported depression.  However, the Board 
is not satisfied that the evidence of record supports a 
finding of permanent and total disability.  The veteran's 
back disorders and hypertension, while objectively confirmed 
by the evidence of record, do not appear to prohibit 
substantially gainful employment.  It appears from the 
evidence of record that the veteran's impairment, both social 
and industrial, is influenced by his chronic alcohol abuse 
and criminal record. Additionally, the record is negative for 
an opinion rendered by a medical professional that the 
veteran is unable to work based on his disabilities, age, 
education, and occupational history.  See 38 C.F.R. § 4.17a.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.


ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

